Case 1:17-cr-00232-EGS Document 181-2 Filed 04/24/20 Page 1 of 2




        Exhibit 2
                       Case 1:17-cr-00232-EGS Document 181-2 Filed 04/24/20 Page 2 of 2
     RE: Memo                 to   MTF

     From:      "Kelner, Robert"
     To:        "Anthony, Stephen"      & "/o=covington     5
                burling/ou=cb/en=recipients/cn=caib.cbpowa0l.anthonysp" &
     Cc:        "Smith, Brian" & "/o=covington 5 burling/ou=cb/en=recipients/cn=csib.cbpowa02.smithbd" &,
                "Langton, Alexandra" & "/o=covington 5 burling/ou=exchange administrative group
                (fydibohf23spdlt)/en=recipients/cn=54610707d47f404ba9511efe701flf09-lang" &
     Date:      Tue, 27 Mar 2018 13:23:10 -0400




     Robert Kelner
     Covington k Burling LLP
     One CityCenter, 85o Tenth Street, NW
     Washington, DC 2oooi-4956
     T +1 2o2 662 55o3    l

     www.cov.corn



     This message is from a law firm and may contain information that is confidential or legally privileged. If you are not the
     intended recipient, please immediately advise the sender by reply e-mail that this message has been inadvertently transmitted to
     you and delete this e-mail from your system. Thank you for your cooperation.



               From: Anthony, Stephen
              Sent: Tuesday, March 27, 2018 12:19               PM
              To: Kelner, Robert
              Cc: Langton, Alexandra                                     ; Smith, Brian
              Subject: RE: Memo to MTF
              Importance:        High




Privileged/Attorney Work Product                                                                            Flynn File Transfer 00138115
